UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-6064 ALEXANDER’S, INC. (Exact name of registrant as specified in its charter) Delaware 51-0100517 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 210 Route 4 East, Paramus, New Jersey (Address of principal executive offices) (Zip Code) (201) 587-8541 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of September 30, 2011, there were 5,105,936 shares of common stock, par value $1 per share, outstanding. ALEXANDER’S, INC. INDEX Page Number PART I. Financial Information Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of September 30, 2011 and December 31, 2010 3 Consolidated Statements of Income (Unaudited) for the Three and Nine Months Ended September 30, 2011 and 2010 4 Consolidated Statements of Changes in Equity (Unaudited) for the Nine Months Ended September 30, 2011 and 2010 5 Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2011 and 2010 6 Notes to Consolidated Financial Statements (Unaudited) 7 Report of Independent Registered Public Accounting Firm 13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II. Other Information Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 Exhibit Index 25 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share and per share amounts) September 30, December 31, ASSETS Real estate, at cost: Land $ 74,974 $ 74,974 Buildings and leasehold improvements 982,350 934,782 Development and construction in progress 1,444 40,535 Total 1,058,768 1,050,291 Accumulated depreciation and amortization (177,847) (157,232) Real estate, net 880,921 893,059 Cash and cash equivalents 509,590 397,220 Short-term investments 5,000 23,000 Restricted cash 88,032 85,567 Accounts receivable, net of allowance for doubtful accounts of $1,039 and $1,047, respectively 2,731 4,224 Receivable arising from the straight-lining of rents 185,641 175,680 Deferred lease and other property costs, net (including unamortized leasing fees to Vornado of $48,489 and $48,949, respectively) 67,434 68,835 Deferred debt issuance costs, net of accumulated amortization of $14,587, and $18,855, respectively 10,194 8,167 Other assets 35,417 23,548 $ 1,784,960 $ 1,679,300 LIABILITIES AND EQUITY Notes and mortgages payable $ 1,336,374 $ 1,246,411 Amounts due to Vornado 43,308 43,785 Accounts payable and accrued expenses 46,269 41,610 Liability for income taxes and other 1,214 3,718 Total liabilities 1,427,165 1,335,524 Commitments and contingencies Preferred stock: $1.00 par value per share; authorized, 3,000,000 shares; issued and outstanding, none - - Common stock: $1.00 par value per share; authorized, 10,000,000 shares; issued, 5,173,450 shares; outstanding, 5,105,936 shares 5,173 5,173 Additional capital 31,801 31,501 Retained earnings 316,888 304,055 353,862 340,729 Treasury stock: 67,514 shares, at cost (375) (375) Total Alexander’s equity 353,487 340,354 Noncontrolling interest in consolidated subsidiary 4,308 3,422 Total equity 357,795 343,776 $ 1,784,960 $ 1,679,300 See notes to consolidated financial statements (unaudited). 3 ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (Amounts in thousands, except share and per share amounts) Three Months Ended Nine Months Ended September 30, September 30, REVENUES Property rentals $ 43,584 $ 42,306 $ 130,473 $ 123,311 Expense reimbursements 21,153 19,084 59,172 55,789 Total revenues 64,737 61,390 189,645 179,100 EXPENSES Operating (including fees to Vornado of $1,341, $1,285 $3,894, and $3,793, respectively) 21,913 20,799 63,051 58,672 Depreciation and amortization 8,561 7,869 25,372 23,117 General and administrative (including management fees to Vornado of $540 and $1,620 in each three and nine-month period) 1,354 4,165 3,153 6,602 Total expenses 31,828 32,833 91,576 88,391 OPERATING INCOME 32,909 28,557 98,069 90,709 Interest and other income, net 67 162 1,887 649 Interest and debt expense (10,715) (13,413) (39,839) (43,290) Net loss on early extinguishment of debt - - - (1,238) Income before income taxes 22,261 15,306 60,117 46,830 Income tax benefit 7 3,001 158 2,742 Net income 22,268 18,307 60,275 49,572 Net income attributable to the noncontrolling interest (1,843) (432) (1,486) (1,034) Net income attributable to Alexander’s $ 20,425 $ 17,875 $ 58,789 $ 48,538 Net income per common share – basic and diluted $ 4.00 $ 3.50 $ 11.51 $ 9.51 Weighted average shares – basic and diluted 5,106,984 5,105,936 5,106,427 5,105,936 Dividends per common share $ 3.00 $ 2.50 $ 9.00 $ 5.00 See notes to consolidated financial statements (unaudited). 4 ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) (Amounts in thousands) Non- Common Stock Additional Retained Treasury Alexander’s controlling Total Shares Amount Capital Earnings Stock Equity Interest Equity Balance, December 31, 2009 5,173 $ 5,173 $ 31,501 $ 275,921 $ (375) $ 312,220 $ 2,406 $ 314,626 Net income - - - 48,538 - 48,538 1,034 49,572 Dividends paid - - - (25,530) - (25,530) - (25,530) Balance, September 30, 2010 5,173 $ 5,173 $ 31,501 $ 298,929 $ (375) $ 335,228 $ 3,440 $ 338,668 Balance, December 31, 2010 5,173 $ 5,173 $ 31,501 $ 304,055 $ (375) $ 340,354 $ 3,422 $ 343,776 Net income - - - 58,789 - 58,789 1,486 60,275 Dividends paid - - - (45,956) - (45,956) - (45,956) Distributions - (600) (600) Deferred stock unit grant - - 300 - - 300 - 300 Balance, September 30, 2011 5,173 $ 5,173 $ 31,801 $ 316,888 $ (375) $ 353,487 $ 4,308 $ 357,795 See notes to consolidated financial statements (unaudited). 5 ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Amounts in thousands) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 60,275 $ 49,572 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including amortization of debt issuance costs) 27,614 25,745 Straight-lining of rental income (9,961) (11,586) Reversal of income tax liability (2,561) (5,113) Stock-based compensation expense 300 - Change in operating assets and liabilities: Accounts receivable, net 1,493 (8,066) Other assets (15,225) (11,945) Amounts due to Vornado (477) (1,400) Accounts payable and accrued expenses 6,408 5,144 Income tax liability of taxable REIT subsidiary 80 565 Other liabilities (23) (170) Net cash provided by operating activities 67,923 42,746 CASH FLOW FROM INVESTING ACTIVITIES Proceeds from maturing short-term investments 23,000 40,000 Construction in progress and real estate additions (10,226) (20,608) Purchases of short-term investments (5,000) (23,000) Restricted cash (2,465) 2,408 Net cash provided by (used in) investing activities 5,309 (1,200) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from borrowings 250,000 30,254 Debt repayments (160,037) (39,269) Dividends paid (45,956) (25,530) Debt issuance costs (4,269) - Distributions to noncontrolling interests (600) - Net cash provided by (used in) financing activities 39,138 (34,545) Net increase in cash and cash equivalents 112,370 7,001 Cash and cash equivalents at beginning of period 397,220 412,734 Cash and cash equivalents at end of period $ 509,590 $ 419,735 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash payments for interest (of which $1,144 was capitalized in 2010) $ 40,528 $ 40,300 Cash payments for income taxes $ - $ 53 NON-CASH TRANSACTIONS Non-cash additions to real estate included in accounts payable and accrued expenses $ 3,789 $ - Write-off of fully amortized and depreciated assets $ 6,510 $ 779 See notes to consolidated financial statements (unaudited). 6 ALEXANDER’S, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Alexander’s, Inc. (NYSE: ALX) is a real estate investment trust (“REIT”), incorporated in Delaware, engaged in leasing, managing, developing and redeveloping its properties. All references to “we,” “us,” “our,” “Company” and “Alexander’s” refer to Alexander’s, Inc. and its consolidated subsidiaries. We are managed by, and our properties are leased and developed by, Vornado Realty Trust (“Vornado”) (NYSE: VNO). 2. Basis of Presentation The accompanying consolidated financial statements are unaudited and include the accounts of Alexander’s and its consolidated subsidiaries. All intercompany amounts have been eliminated. In our opinion, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and changes in cash flows have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the UnitedStates of America (“GAAP”) have been condensed or omitted. These condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q of the Securities and Exchange Commission (the “SEC”) and should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2010 , as filed with the SEC. We have made estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. The results of operations for the three and nine months ended September 30, 2011 are not necessarily indicative of the operating results for the full year. We currently operate in one business segment. 3. Relationship with Vornado At September 30, 2011, Vornado owned 32.4% of our outstanding common stock. We are managed by, and our properties are leased and developed by, Vornado, pursuant to the agreements described below which expire in March of each year and are automatically renewable. Management and Development Agreements We pay Vornado an annual management fee equal to the sum of (i) $3,000,000, (ii) 3% of gross income from the Kings Plaza Regional Shopping Center, (iii) $0.50 per square foot of the tenant-occupied office and retail space at 731 Lexington Avenue and (iv) $256,000, escalating at 3% per annum, for managing the common area of 731 Lexington Avenue. In addition, Vornado is entitled to a development fee of 6% of development costs, as defined, with minimum guaranteed fees of $750,000 per annum. Leasing Agreements Vornado also provides us with leasing services for a fee of 3% of rent for the first ten years of a lease term, 2% of rent for the eleventh through the twentieth year of a lease term, and 1% of rent for the twenty-first through thirtieth year of a lease term, subject to the payment of rents by tenants. In the event third-party real estate brokers are used, the fees to Vornado increase by 1% and Vornado is responsible for the fees to the third-party real estate brokers. Vornado is also entitled to a commission upon the sale of any of our assets equal to 3% of gross proceeds, as defined, for asset sales less than $50,000,000 and 1% of gross proceeds, as defined, for asset sales of $50,000,000 or more. The total of these amounts is payable in annual installments in an amount not to exceed $4,000,000, with interest on the unpaid balance at one-year LIBOR plus 1.0% (1.78% at September 30, 2011). 7 ALEXANDER’S, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 3. Relationship with Vornado – continued Other Agreements We have also entered into agreements with Building Maintenance Services, a wholly owned subsidiary of Vornado, to supervise cleaning, engineering and security services at our Lexington Avenue and Kings Plaza properties for an annual fee of the cost for such services plus 6%. The following is a summary of fees to Vornado under the agreements discussed above. Three Months Ended Nine Months Ended September 30, September 30, (Amounts in thousands) Company management fees $ 750 $ 750 $ 2,250 $ 2,250 Development fees 187 188 563 563 Leasing fees 539 1,159 3,819 3,979 Property management fees and payments for cleaning, engineering and security services 1,131 1,075 3,264 3,163 $ 2,607 $ 3,172 $ 9,896 $ 9,955 At September 30, 2011, we owed Vornado $ for leasing fees and $ for management, property management and cleaning fees. 4. Notes and Mortgages Payable The following is a summary of our outstanding notes and mortgages payable. We may refinance our maturing debt as it comes due or choose to repay it at maturity. Balance at Interest Rate at September 30, December 31, (Amounts in thousands) Maturity September 30, 2011 First mortgage, secured by the Paramus property Oct. 2011 5.92 % $ 68,000 $ 68,000 Construction loan, secured by the Rego Park II Shopping Center Dec. 2011 1.42 % 277,200 277,200 First mortgage, secured by the Rego Park I Shopping Center (100% cash collateralized) Mar. 2012 0.75 % 78,246 78,246 First mortgage, secured by the office space at the Lexington Avenue property Feb. 2014 5.33 % 342,928 351,751 First mortgage, secured by the retail space at the Lexington Avenue property Jul. 2015 4.93 % 320,000 320,000 First mortgage, secured by the Kings Plaza Regional Shopping Center Jun. 2016 2.04 % 250,000 151,214 $ 1,336,374 $ 1,246,411 (1) On October 5, 2011, this loan was refinanced for the same amount. The new seven-year interest-only loan has a fixed rate of 2.90%. (2) This loan bears interest at LIBOR plus 1.20%. (3) In the event of a substantial casualty, as defined, up to $75,000 of this loan may become recourse to us. (4) On June 10, 2011, we completed a $250,000 refinancing of this property. The five-year interest-only loan is at LIBOR plus 1.70%. We retained net proceeds of approximately $95,000 after repaying the existing loan and costs. 8 ALEXANDER’S, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 5. Liability for Income Taxes In accordance with the provisions of Accounting Standards Codification 740, Income Taxes (“ASC 740”), we have an income tax liability of $ and $3,041,000 as of September 30, 2011 and December 31, 2010, respectively. This ASC 740 liability, which includes $ and $2,466,000 of accrued interest as of September 30, 2011 and December 31, 2010, respectively, is included as a component of “ l iability for income taxes and other,” on our consolidated balance sheets. If this liability were reversed, it would result in non-cash income and reduce our effective tax rate. Of this liability, $ 192,000 is expected to reverse in the third quarter of 201 3 as a result of the expiration of the applicable statute of limitations. Interest expense related to the ASC 740 liability is included as a component of “ i nterest and debt expense” on our consolidated statements of income. We recognized interest of $46,000 and $114,000 in the three months ended September 30, 2011 and 2010, respectively, and $129,000 and $337,000 in the nine months ended September 30, 2011 and 2010, respectively. In the third quarter of 2011 and 2010, we recognized income of $2,561,000 and $5,113,000, respectively, from the reversal of a portion of the liability for income taxes as a result of the expiration of the applicable statute of limitations. Of these amounts, $2,561,000 and $1,951,000, respectively, was included as a reduction of “interest and debt expense” (portion previously recognized as interest expense), and $0 and $3,162,000, respectively, was included as a component of “income tax benefit” (portion previously recognized as income tax expense), on our consolidated statements of income. As of September 30, 2011, Taxable REIT Subsidiary tax returns for the years 200 5 through and REIT tax returns for the years 200 8 through 20 10 remain open to examination by the major taxing jurisdictions to which we are subject. 6. Fair Value ASC 820, Fair Value Measurement and Disclosures defines fair value and establishes a framework for measuring fair value. The objective of fair value is to determine the price that would be received upon the sale of an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (the exit price). ASC 820 establishes a fair value hierarchy that prioritizes observable and unobservable inputs used to measure fair value into three levels: Level 1 – quoted prices (unadjusted) in active markets that are accessible at the measurement date for assets or liabilities; Level 2 – observable prices that are based on inputs not quoted in active markets, but corroborated by market data; and Level 3 – unobservable inputs that are used when little or no market data is available. The fair value hierarchy gives the highest priority to Level 1 inputs and the lowest priority to Level 3 inputs. In determining fair value, we utilize valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs to the extent possible as well as consider counterparty credit risk in our assessment of fair value. Financial assets recorded at fair value in our consolidated financial statements at September 30, 2011 and December 31, 2010 consist solely of short-term investments (CDARS classified as available-for-sale) and are presented in the table below based on their level in the fair value hierarchy. There were no financial liabilities recorded at fair value at September 30, 2011 and December 31, 2010. As of September 30, 2011 (Amounts in thousands) Total Level 1 Level 2 Level 3 Short-term investments $ 5,000 $ 5,000 $ - $ - As of December 31, 2010 (Amounts in thousands) Total Level 1 Level 2 Level 3 Short-term investments $ 23,000 $ 23,000 $ - $ - The fair value of our consolidated debt is calculated by discounting the future contractual cash flows of our existing debt using the current rates available to borrowers with similar credit ratings for the remaining terms of such debt. As of September 30, 2011, and December 31, 2010, the estimated fair value of our consolidated debt was $1,371,671,000 and $1,315,436,000, respectively. Our fair value estimates, which are made at the end of the reporting period, may be different from the amounts that may ultimately be realized upon the disposition of our financial instruments. 9 ALEXANDER’S, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 7. Interest and Other Income, net In the second quarter of 2011, we recognized $1,657,000 of income from the collection of prior period tenant utility costs. 8. Net Loss on Early Extinguishment of Debt In the first quarter of 2010, we acquired through the open market, $27,500,000 of our Kings Plaza debt for $28,738,000 in cash, which resulted in a net loss of $1,238,000. This debt was fully repaid at maturity upon refinancing of the property in June 2011. 9. Stock-Based Compensation We account for stock-based compensation in accordance with ASC 718, Compensation – Stock Compensation . Our Omnibus Stock Plan (the “Plan”) provides for grants of incentive and non-qualified stock options, restricted stock, stock appreciation rights and performance shares, as defined, to the directors, officers and employees of the Company and Vornado. On May 26, 2011, the Company granted each of the members of its Board of Directors, 131 Deferred Stock Units (“DSUs”). The DSUs entitle the holder to receive shares of the Company’s common stock without the payment of any consideration. The DSUs vested immediately but the shares of common stock underlying the units are not deliverable to the grantee until the grantee is no longer serving on the Company’s Board of Directors. In connection with this grant, we expensed $300,000, representing the fair value of these awards on the date of grant. This expense is included as a component of “general and administrative” expense on our consolidated statements of income for the nine months ended September 30, 2011. 10. Significant Tenants Bloomberg L.P. (“Bloomberg”) accounted for $ and $ ,000, or 33 % and 35% of our consolidated revenues in the nine months ended September 30, 2011 and , respectively. No other tenant accounted for more than 10% of our consolidated revenues. If we were to lose Bloomberg as a tenant, or if Bloomberg were to fail or become unable to perform its obligations under its lease, it would adversely affect our results of operations and financial condition. We receive and evaluate certain confidential financial information and metrics from Bloomberg on a semi-annual basis. In addition, we access and evaluate financial information regarding Bloomberg from private sources, as well as publicly available data. 10 ALEXANDER’S, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 11. Commitments and Contingencies Insurance We maintain general liability insurance with limits of $300,000,000 per occurrence and all-risk property and rental value insurance coverage with limits of $1.7 billion per occurrence, including coverage for terrorist acts, with sub-limits for certain perils such as floods and earthquakes on each of our properties. In June 2011, we formed Fifty Ninth Street Insurance Company, LLC (“FNSIC”), a wholly owned consolidated subsidiary, to act as a direct insurer for coverage for acts of terrorism, including nuclear, biological, chemical and radiological (“NBCR”) acts, as defined by the Terrorism Risk Insurance Program Reauthorization Act of 2007 (“TRIPRA”). Coverage for acts of terrorism (including NBCR acts) is up to $1.7 billion per occurrence. Coverage for acts of terrorism (excluding NBCR acts) is fully reinsured by third party insurance companies with no exposure to FNSIC. F or NBCR acts, FNSIC is responsible for a $275,000 deductible and 15% of the balance of a covered loss and the Federal government is responsible for the remaining 85% of a covered loss. We are ultimately responsible for any loss borne by FNSIC. There can be no assurance that we will be able to maintain similar levels of insurance coverage in the future in amounts and on terms that are commercially reasonable. We are responsible for deductibles and losses in excess of our insurance coverage, which could be material. Our mortgage loans are non-recourse to us, except for $75,000,000 of the $320,000,000 mortgage on our 731 Lexington Avenue property, in the event of a substantial casualty, as defined. Our mortgage loans contain customary covenants requiring us to maintain insurance. If lenders insist on greater coverage than we are able to obtain, it could adversely affect our ability to finance our properties. Environmental Remediation In July 2006, we discovered an oil spill at our Kings Plaza Regional Shopping Center. We have notified the New York State Department of Environmental Conservation (“NYSDEC”) about the spill and have developed a remediation plan. The NYSDEC has approved a portion of the remediation plan and clean up is ongoing. The estimated costs associated with the clean up will aggregate approximately $2,500,000. We have paid $500,000 of such amount and the remainder is covered under our insurance policy. Paramus In 2001, we leased 30.3 acres of land located in Paramus, New Jersey to IKEA Property, Inc. The lease has a 40-year term with a purchase option in 2021 for $75,000,000. As of September 30, 2011, the property was encumbered by a $68,000,000 interest only, non-recourse mortgage loan with a fixed rate of 5.92% , which was scheduled to mature in October 2011 . On October 5, 2011, this loan was refinanced for the same amount. The new seven-year interest-only loan has a fixed rate of 2.90%. The annual triple-net rent is the sum of $700,000 plus the amount of debt service on the mortgage loan. If the purchase option is exercised, we will receive net cash proceeds of approximately $7,000,000 and recognize a gain on sale of land of approximately $62,000,000. If the purchase option is not exercised, the triple-net rent for the last 20 years would include the debt service sufficient to fully amortize $68,000,000 over the remaining 20-year lease term. 11 ALEXANDER’S, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 11. Commitments and Contingencies - continued Flushing Property In 2003, we recognized $1,289,000 of income representing a non-refundable deposit of $1,875,000, net of $586,000 of costs associated with the transaction, from a party that had agreed to purchase this property, as such party had not met its obligations under a May 30, 2002 purchase contract. On December 28, 2005, the party filed a complaint against us in the New York State Court alleging that we failed to honor the terms and conditions of the agreement. In August 2010, the New York State Court entered judgment ordering us to return the deposit together with accrued interest and fees. In June 2011, we settled with the party for $2,400,000 , and reversed $807,000 of a $3,207,000 litigation loss accrual. This reversal is included as a reduction of “ g eneral and administrative” expenses on our consolidated statements of income for the nine months ended September 30, 2011 . Letters of Credit Approximately $ ,000 of standby letters of credit were outstanding as of September 30, 2011. Other There are various other legal actions against us in the ordinary course of business. In our opinion, the outcome of such matters in the aggregate will not have a material effect on our financial condition, results of operations or cash flows. 12. Earnings Per Share The following table sets forth the computation of basic and diluted income per share, including a reconciliation of net income and the number of shares used in computing basic and diluted earnings per share. Basic income per share is determined using the weighted average shares of common stock outstanding during the period , including deferred stock units . Diluted income per share is determined using the weighted average shares of common stock outstanding during the period , including deferred stock units, and assumes all potentially dilutive securities were converted into common shares at the earliest date possible. There were no potentially dilutive securities outstanding during the three and nine months ended September 30, 2011 and 2010. Three Months Ended Nine Months Ended September 30, September 30, (Amounts in thousands, except share and per share amounts) Net income attributable to common stockholders – basic and diluted $ 20,425 $ 17,875 $ 58,789 $ 48,538 Weighted average shares outstanding – basic and diluted 5,106,984 5,105,936 5,106,427 5,105,936 Net income per common share – basic and diluted $ 4.00 $ 3.50 $ 11.51 $ 9.51 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Alexander’s, Inc. Paramus, New Jersey We have reviewed the accompanying consolidated balance sheet of Alexander’s, Inc. and subsidiaries (the “Company”) as of September 30, 2011, and the related consolidated statements of income for the three-month and nine-month periods ended September 30, 2011 and 2010, and consolidated statements of changes in equity and cash flows for the nine-month periods ended September 30, 2011 and 2010. These interim financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Alexander’s, Inc. and subsidiaries as of December 31, 2010, and the related consolidated statements of income, changes in equity and cash flows for the year then ended (not presented herein); and in our report dated February 22, 2011, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of December 31, 2010 is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ DELOITTE & TOUCHE LLP Parsippany, New Jersey November 3, 2011 13 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Certain statements contained in this Quarterly Report constitute forward-looking statements as such term is defined in Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Our future results, financial condition, results of operations and business may differ materially from those expressed in these forward-looking statements. You can find many of these statements by looking for words such as “approximates,” “believes,” “expects,” “anticipates,” “estimates,” “intends,” “plans,” “would,” “may” or other similar expressions in this Quarterly Report on Form 10‑Q. These forward-looking statements represent our intentions, plans, expectations and beliefs and are subject to numerous assumptions, risks and uncertainties. Many of the factors that will determine these items are beyond our ability to control or predict. For a further discussion of factors that could materially affect the outcome of our forward-looking statements, see “Item 1A - Risk Factors” in our Annual Report on Form10‑K. For these statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this Quarterly Report on Form 10-Q or the date of any document incorporated by reference. All subsequent written and oral forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. We do not undertake any obligation to release publicly, any revisions to our forward-looking statements to reflect events or circumstances after the date of this Quarterly Report on Form 10-Q. Management’s Discussion and Analysis of Financial Condition and Results of Operations include a discussion of our consolidated financial statements for the three and nine months ended September 30, 2011 and 2010. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Critical Accounting Policies A summary of our critical accounting policies is included in our Annual Report on Form 10-K for the year ended December 31, 2010 in “Item 7. Management’s Discussion and Analysis of Financial Conditions and Results of Operations” and “Note 2 – Summary of Significant Accounting Policies” to the consolidated financial statements included therein. There have been no significant changes to these policies during 2011. 14 Overview Alexander’s, Inc. (NYSE: ALX) is a real estate investment trust (“REIT”), incorporated in Delaware, engaged in leasing, managing, developing and redeveloping properties. All references to “we,” “us,” “our,” “Company,” and “Alexander’s”, refer to Alexander’s, Inc. and its consolidated subsidiaries. We are managed by, and our properties are leased and developed by, Vornado Realty Trust (“Vornado”) (NYSE: VNO). We have seven properties in the greater New York City metropolitan area. We compete with a large number of property owners and developers. Our success depends upon, among other factors, trends of national and local economies, the financial condition and operating results of current and prospective tenants, the availability and cost of capital, interest rates, construction and renovation costs, taxes, governmental regulations and legislation, population trends, zoning laws, and our ability to lease, sublease or sell our properties, at profitable levels. Our success is also subject to our ability to refinance existing debt on acceptable terms as it comes due. On June 10, 2011 we completed a $250,000,000 refinancing of our Kings Plaza property . The five-year interest-only loan is at LIBOR plus 1.70% (2.04% at September 30, 2011)
